                                              United States Bankruptcy Court
                                             Western District of Washington
In re:                                                                                                     Case No. 20-40627-BDL
Evonne Marie Shannon                                                                                       Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0981-3                  User: admin                        Page 1 of 1                          Date Rcvd: Mar 23, 2020
                                      Form ID: pdf                       Total Noticed: 16


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 25, 2020.
db             +Evonne Marie Shannon,     2227 Harrison Ave. #30,    Centralia, WA 98531-9327
956799402      +Barclays Bank,    125 S West St,    Wilmington, DE 19801-5014
956799406      +Equifax,    PO BOX 30272,    Tampa, FL 33630-3272
956799407      +Experian,    Profile Maintenance,    PO BOX 9558,    Allen, TX 75013-9558
956799409      +INOVA,    PO BOX 1148,    Elkhart, IN 46515-1148
956799411     #+Lewis County District Court,     345 W Main Annex 3rd,    PO Box 600,   Chehalis, WA 98532-0600
956799414      +Machol & Johannes,     700 17th St #200,    Denver, CO 80202-3558
956799413      +Machol & Johannes,     2800 156th Ave SE Ste 105,    Bellevue, WA 98007-6555
956799415       Suttell & Hammer,    PO Box C-90006,     Bellevue, WA 98009

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
956799403      +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Mar 24 2020 02:28:51       Capital One,
                 Bankrupty Dept,    PO Box 30285,   Salt Lake City, UT 84130-0285
956799404      +E-mail/Text: bankruptcy.notifications@fisglobal.com Mar 24 2020 02:20:39       Chexsystems,
                 Attn: Customer Relations,    7805 Hudson Rd Ste 100,   Saint Paul, MN 55125-1703
956799405       E-mail/Text: mrdiscen@discover.com Mar 24 2020 02:19:48      DISCOVER BANK,    PO BOX 15316,
                 Wilmington, DE 19850
956799408      +E-mail/Text: data_processing@fin-rec.com Mar 24 2020 02:20:10       Financial Recovery Svcs Inc,
                 PO Box 385908,    Minneapolis, MN 55438-5908
956799410      +E-mail/Text: sbse.cio.bnc.mail@irs.gov Mar 24 2020 02:20:00       Internal Revenue Service,
                 PO BOX 7346,    Philadelphia, PA 19101-7346
956799412      +E-mail/PDF: resurgentbknotifications@resurgent.com Mar 24 2020 02:27:53       LVNV Funding,
                 PO Box 10497,     Greenville, SC 29603-0497
956799417       E-mail/Text: DASPUBREC@transunion.com Mar 24 2020 02:19:45      Transunion,    555 West Adams St,
                 Chicago, IL 60611
                                                                                              TOTAL: 7

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
956799416         Timothy Perry
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 25, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 23, 2020 at the address(es) listed below:
              Brian Budsberg    trustee@budsberg.com, WA08@ecfcbis.com;kurt@budsberg.com
              Ellen Ann Brown   on behalf of Debtor Evonne Marie Shannon stopdebt@gmail.com,
               ignbands@gmail.com;browner80299@notify.bestcase.com
              United States Trustee   USTPRegion18.SE.ECF@usdoj.gov
                                                                                             TOTAL: 3
 1
 2
 3
 4
 5                               UNITED STATES BANKRUPTCY COURT
                                 WESTERN DISTRICT OF WASHINGTON
 6                                       TACOMA DIVISION
 7
 8    In re:                                            Case No. 20-40627-BDL

 9    SHANNON, EVONNE MARIE
                                                        NOTIFICATION THAT
10                                                      CREDITORS’ 341 MEETING WILL BE
                                                        HELD TELEPHONICALLY
11
12                                    Debtor.

13
14             Chapter 7 Trustee Brian L. Budsberg, hereby files this statement notifying all creditors
15   and parties in interest that the creditors’ section 341 meeting in this case scheduled to take place
16   on March 31, 2020 at 12:30 am PDT at Courtroom J, Union Station, 1717 Pacific Avenue,
17   Tacoma, WA 98402, will now take place telephonically. Any party in interest wishing to

18   participate may call 1-866-829-9875 at 12:30 am on March 31, 2020. The Participant Code to

19   enter is 4230506 followed by the # sign.

20             As there will be multiple parties on the line, every party calling into the meeting should

21   call in from a secure line with minimal background noise. Once a caller has connected to the
     call, their phone should be placed on mute until their case has been called. When their case has
22
     been called, parties should speak loudly into the telephone as the trustee is making an audio
23
     recording of the meeting.
24
               Debtors with counsel should be prepared to share photo identification and proof of Social
25
     Security number by visual means with their counsel. Arrangements should be made with debtor’s
26
     counsel prior to the start of the creditors’ meeting.   Debtor’s counsel will be responsible for
27
     confirming the validity of that identification by affirming on the record at the meeting that they
28
     have verified the Debtor’s identification.

       NOTICE                                                          Budsberg Law Group, PLLC
       Page 1                                                                PO Box 8928
                                                                           Lacey, WA 98509
                                                                         Phone: (360) 584-9093
       Case 20-40627-BDL           Doc 11       Filed 03/23/20   Ent. 03/23/20 12:39:35           Pg. 1 of 2
 1
            Debtors without counsel should be prepared to provide a scan, copy or photo of their
 2
     photo identification and proof of Social Security number to their case trustee in advance of the
 3
     meeting by email. Failure to provide such proof will result in continuance of the 341 meeting
 4
     until proof of identification has been provided.
 5
            The debtor and counsel must also have available a copy of the petition, schedules,
 6
     statement of financial affairs, means test, plan, Rule 4002 Documents or any other case
 7
     documents that the debtor may reasonably be questioned about during the 341 Meeting. The case
 8
     trustee may also contact the debtor or counsel in advance of the meeting to identify specific
 9
     documents to have available.
10
            If the debtor or counsel will be unable to appear for the 341 Meeting by phone as set out
11   in this notice, or if the debtor requires an interpreter, please promptly contact the trustee in
12
     advance of the meeting, in writing, to request a continuance of the 341 Meeting.
13
14
            Dated: March 23, 2020.
15
                                                             Respectfully submitted,
16
17
                                                            /s/ Brian L. Budsberg
18                                                          Brian L. Budsberg
                                                            Chapter 7 Case Trustee
19
                                                            trustee@budsberg.com
20
21
22
23
24
25
26
27
28


       NOTICE                                                          Budsberg Law Group, PLLC
       Page 2                                                                PO Box 8928
                                                                           Lacey, WA 98509
                                                                         Phone: (360) 584-9093
       Case 20-40627-BDL          Doc 11     Filed 03/23/20      Ent. 03/23/20 12:39:35           Pg. 2 of 2
